Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 1 of 7




                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 10:17 am, Aug 13, 2020
Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 2 of 7
Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 3 of 7
Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 4 of 7
Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 5 of 7
Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 6 of 7
Case 2:18-cr-00056-LGW-BWC Document 401 Filed 08/13/20 Page 7 of 7
